—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of re*829spondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit violent conduct, assault on an inmate and engaging in unauthorized organizational activities. The misbehavior report related, based on information received from several confidential informants, that petitioner was the leader of an unauthorized prison gang known as the “Bloods” and that, in this capacity, he had ordered two gang members to stab a fellow inmate as retribution for having left the gang. Substantial evidence in the record supports the determination of petitioner’s guilt in the form of the misbehavior report and testimony from the correction officer who authored the report based on the information conveyed to him by the informants (see, Matter of Medina v Goord, 253 AD2d 973). Although the Hearing Officer did not personally conduct interviews with the confidential sources, there was sufficiently detailed information presented at the hearing from which he could make an independent assessment of their credibility (see, Matter of Kelley v Goord, 274 AD2d 705, 706, lv denied 95 NY2d 768; Matter of Valentin v Goord, 259 AD2d 911, 912, lv denied 93 NY2d 817). Petitioner’s assertions of procedural errors, including his allegations of inadequate employee assistance and Hearing Officer bias, have been examined and found to be without merit.
Cardona, P. J., Crew III, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.